Exhibit 10.3
 
AMENDMENT TO
TALON THERAPEUTICS, INC.
2006 EMPLOYEE STOCK PURCHASE PLAN
 


 
WHEREAS, Talon Therapeutics, Inc. (the “Company”) desires to amend the Talon
Therapeutics, Inc. 2006 Employee Stock Purchase Plan (as amended and in effect,
the “Plan”) to increase the aggregate number of shares of the Company’s common
stock, par value $0.001 per share, authorized for issuance under the Plan by
400,000.
 
WHEREAS, on July 12, 2012, the Board of Directors of the Company approved the
Plan Amendment.
 
NOW THEREFORE, in accordance with Section 17 of the Plan, the Plan is hereby
amended as follows:
 
1. Section 9 of the Plan is hereby amended and restated in its entirety to read
as follows:
 
“9.  Number of Shares Offered Under the Plan. The maximum number of Shares that
will be offered under the Plan is 737,500, subject to any adjustment made
pursuant to Section 18. If, on any date, the total number of Shares for which
Rights are to be granted pursuant to Section 4.2 would exceed the number of
Shares then available under this Section 9 after deduction of all Shares (a)
that have been purchased under the Plan and (b) for which Rights to purchase are
then outstanding, the Committee shall make a pro-rata allocation of the unissued
Shares that remain available for the Plan in as nearly a uniform manner as shall
be practicable and as it shall determine, in its sole judgment, to be equitable.
In such event, (a) the number of Shares each Participant may purchase pursuant
to any future grants of Rights shall be reduced; (b) the payroll deductions to
be made with respect to future grants of Rights, pursuant to existing
authorizations, shall be reduced accordingly and (c) the Company shall give each
Participant a written notice of such reductions.”
 
2. Except as provided above, the Plan is hereby ratified, confirmed and approved
in all respects.
 